Exhibit 10.18

 

--------------------------------------------------------------------------------

 

STOCKHOLDERS AGREEMENT

 

by and among

 

FRONTLINE CAPITAL GROUP (formerly known as

 

RECKSON SERVICE INDUSTRIES, INC.),

 

HQ GLOBAL HOLDINGS, INC.,

 

and

 

CARRAMERICA REALTY CORPORATION

 

Dated as of

 

June 1, 2000

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    DEFINITIONS    1 2.    BOARD OF DIRECTORS OF THE COMPANY    3      2.1.   
Number of Directors    3      2.2.    Holder Nominees    4      2.3.   
Independent Directors    5      2.4.    Termination    5 3.    INFORMATION
RIGHTS    6      3.1.    Information Rights of All Holders    6      3.2.   
Information Rights of 10% Holders    6      3.3.    Confidentiality    7     
3.4.    Termination    7 4.    LIMITATIONS ON CORPORATE ACTIONS    7      4.1.
   REIT Restrictions    7      4.2.    No Acquisition of Common Stock from RSI
or its Affiliates    13      4.3.    No Contravening Agreement    13      4.4.
   Termination    13 5.    PARTICIPATION RIGHTS    14      5.1.    Right to
Participate    14      5.2.    Notice    14      5.3.    Abandonment of Sale or
Issuance    15      5.4.    Terms of Sale    15      5.5.    Timing of Sale   
15      5.6.    Termination of Participation Right    16 6.    TAG-ALONG RIGHTS
   17      6.1.    Rights and Notice    17      6.2.    Abandonment of Sale   
18      6.3.    Timing of Sale    18      6.4.    Termination of Tag-Along Right
   18 7.    PUT RIGHTS    18      7.1.    2000 Put Right    18      7.2.    2001
Put Right    19      7.3.    2002 Put Right    20      7.4.    Procedures to
Determine Fair Market Value    22      7.5.    Indemnification of Designated
Holder    23



--------------------------------------------------------------------------------

8.    TRANSFER RESTRICTIONS    23      8.1.    RSI Right of First Offer    23  
   8.2.    Holder Right of First Offer    24      8.3.    No Obligation to
Purchase    25      8.4.    Termination of the Rights of First Offer    26     
8.5.    IPO Lock-Up    26 9.    LEASE GUARANTEE INDEMNIFICATION    26 10.   
PURCHASE RIGHT AGREEMENT ANTI-DILUTION PROTECTION    27 11.    MISCELLANEOUS   
27      11.1.    RSI Assurance    27      11.2.    Assignment    27      11.3.
   Entire Agreement; Amendment    27      11.4.    Waiver    28      11.5.   
Limitation on Benefit    28      11.6.    Binding Effect    28      11.7.   
Governing Law    28      11.8.    Notices    29      11.9.    Headings    30  
   11.10.    Execution in Counterparts    30      11.11.    Interpretation;
Absence of Presumption    31      11.12.    Severability    31      11.13.   
Specific Performance    31      11.14.    Consent to Jurisdiction    31     
11.15.    Litigation Costs    32

 

EXHIBIT A

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of June 1, 2000, is
made by and among FrontLine Capital Group (formerly known as Reckson Service
Industries, Inc.) (“RSI”), HQ Global Holdings, Inc. (the “Company”) and
CarrAmerica Realty Corporation (“CarrAmerica” or the “Designated Holder”).

 

WHEREAS, RSI, CarrAmerica and certain other parties have entered into that
certain Stock Purchase Agreement dated as of January 20, 2000, as amended
pursuant to which RSI is acquiring on the date hereof certain shares of common
stock of HQ Global Workplaces, Inc. (“HQ Global”) owned by CarrAmerica and such
other parties (the “Transaction”);

 

WHEREAS, the parties believe it is in their best interests to enter into this
Agreement and provide for certain rights and restrictions with respect to the
continuing investment by RSI and each Holder (as hereafter defined) in the
Company and the corporate governance of the Company; and

 

WHEREAS, it is a condition precedent to the completion of the Transaction that
the parties enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. DEFINITIONS

 

As used in this Agreement, certain capitalized terms not otherwise defined
herein shall have the following respective meanings:

 

“10% Holder” shall mean any Holder hereunder who, together with any Affiliates,
holds more than ten percent (10%) of the total number of issued and outstanding
shares of Common Stock of the Company.

 

“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any officer, director, general partner, managing member or trustee of
such Person or any Person referred to in clause (i) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Board” shall mean the board of directors of the Company.

 

1



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended (including for
this purpose the amendments made to Section 856(c)(4)(B)(iii) of the Code by
Pub. L. No. 106-170, The Ticket to Work and Work Incentives Improvement Act of
1999, 113 Stat. 1860 (the “RMA”)), and any successor thereto, including all of
the rules and regulations promulgated thereunder.

 

“Common Stock” shall mean any common stock of the Company, including, without
limitation, the Voting Common Stock and the Nonvoting Common Stock.

 

“Director” shall mean a member of the Board.

 

“Government Authority” shall mean any government or state (or any subdivision
thereof) of or in the United States or any foreign nation, or any agency,
authority, bureau, commission, department or similar body or instrumentality
thereof, or any governmental court or tribunal.

 

“Holder” shall mean CarrAmerica and any stockholder of the Company that becomes
a party to this agreement after the date hereof in accordance with the terms
herein.

 

“Immediate Family Member” shall mean, with respect to any natural Person,
(i) such natural Person’s spouse, parents, descendants, nephews, nieces,
brothers and sisters, and (ii) any trust established by such Person or any of
the persons listed in clause (i) above, the sole beneficiaries of which are such
Person or any of the persons listed in clause (i) above.

 

“Independent Director” shall mean any Director who (i) is not an officer or
employee of the Company, (ii) is not an officer, employee or director of RSI,
(iii) does not have a material financial interest in or relationship with RSI
(it being agreed that for purposes of this definition, any Director who owns
less than five percent (5%) of the issued and outstanding RSI common stock shall
be deemed not to have a material financial interest in or relationship with RSI
by virtue of such stock ownership), and (iv) is not an Affiliate or an Immediate
Family Member of any Person covered by clauses (i), (ii) or (iii) above.

 

“IPO” shall mean one or more sales of Common Stock by the Company pursuant to
one or more registration statements effective under the Securities Act of 1933,
as amended (the “1933 Act”) that results in (i) gross proceeds to the Company of
not less than $150,000,000 and (ii) the listing for trading on either the NASDAQ
Stock Market or a national securities exchange of all shares of Voting Common
Stock of the Company.

 

“Majority Consent of the Holders” shall mean the approval of Holders owning at
least a majority of all of the issued shares of Voting Common Stock owned by the
Holders at such time.

 

“Nonvoting Common Stock” shall mean the Nonvoting Common Stock, par value $.01
per share, of the Company.

 

2



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, other form of
business or legal entity or Government Authority.

 

“Preferred Stockholders Agreement” shall mean the Stockholders Agreement by and
among FrontLine Capital Group, HQ Global Holdings, Inc. and certain holders of
Series A Preferred Stock of HQ Global Holdings, Inc. named therein, dated as of
the date hereof.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“RSI Board” shall mean the board of directors of RSI.

 

“transfer” means a sale, gift, assignment, exchange or other disposition
(including a voluntary or involuntary disposition under judicial order, legal
process, execution, attachment or enforcement of an encumbrance) or any other
transfer of beneficial interest of shares of Common Stock. A “transfer” shall
not include (i) in the case of an individual, a transfer to an Immediate Family
Member, (ii) in the case of a partnership, a transfer by the partnership to an
Affiliate or to its partners in connection with a dissolution of the
partnership, (iii) in the case of a corporation, a transfer by the corporation
to an Affiliate or to its stockholders in connection with the dissolution of the
corporation, (iv) in the case of a limited liability company, a transfer by the
limited liability company to an Affiliate or to its members in connection with
the dissolution of the limited liability company, or (v) in the case of any
entity referred to in clause (ii), (iii) or (iv) above, any transfer of an
interest in the securities of such entity or any other indirect transfer that
may occur as a result of either a consolidation, merger or other business
combination involving such entity or a sale, lease, exchange or other transfer
of all or substantially all of the assets of such entity, or (vi) in the case of
CarrAmerica, a transfer to an entity in which it owns at least 90% of the
economic interests of such entity; provided, that a transferee under (i) -(vi)
above agrees in writing to be bound by all of the terms of this Agreement by
executing and delivering to the Company a counterpart signature page to this
Agreement.

 

“U.S. Stock Purchase Agreement” shall mean the Stock Purchase Agreement between
CarrAmerica, RSI and certain other parties dated as of January 20, 2000, as
amended.

 

“Voting Common Stock” shall mean the Voting Common Stock, par value $.01 per
share, of the Company.

 

2. BOARD OF DIRECTORS OF THE COMPANY

 

2.1. Number of Directors

 

From and after the date hereof, the Board shall consist of thirteen
(13) Directors. The number of Directors may not be decreased unless such
decrease is approved by a Majority Consent of the Holders.

 

3



--------------------------------------------------------------------------------

2.2. Holder Nominees

 

(a) Nomination of Directors. At each annual or special meeting of stockholders
of the Company at, or the taking of action by written consent of stockholders of
the Company with respect to, which any Directors are to be elected, each Holder
(a “Nominating Holder”) shall have the right (but not the obligation) to
nominate for election to the Board that number of Directors which represents the
same proportion of the total number of Directors as is represented by the number
of shares of Voting Common Stock which such Holder then owns, as of the
applicable record date for such meeting or consent (or, in the case of the first
annual meeting of stockholders of the Company following the Closing, if the
record date for such annual meeting is prior to the date of the Closing, then as
of the date of the Closing), relative to the number of shares of Voting Common
Stock outstanding as of such date (such Directors, “Holder Nominees”).
Notwithstanding the foregoing, if a Holder shall make an equity investment,
through a joint venture or otherwise, in Regus Business Corp., Servcorp or a
company that, at the time such investment is made, is a significant regional
competitor of the Company in the executive suites business, such Holder’s right
under this Section 2.2(a) shall terminate. In computing the number of Holder
Nominees, any fraction shall be rounded down to the nearest whole number (and,
if such fraction shall be less than one, then such Holder shall have no right to
nominate any Director for election). If Directors are placed into two or more
classes pursuant to the Company’s certificate of incorporation, the Holder
Nominees shall be placed in as many different classes as possible.

 

(b) Qualification of Holder Nominees. No Nominating Holder shall name any person
as a Holder Nominee if (i) such person is not reasonably experienced in business
or financial matters, (ii) such person has been convicted of, or has pled nolo
contendere to, a felony, (iii) the election of such person would violate any
applicable law, (iv) any event described in Item 401(f) of Regulation S-K
promulgated under the 1933 Act has occurred with respect to such person, or
(v) such person is an Affiliate of, or has a material financial interest in,
(A) any individual or entity that engages, as the principal component of its
business, in activities that are directly competitive with the Company in the
executive suites business, or (B) any entity whose primary business is to invest
in business to business e-commerce companies, which has invested an aggregate of
at least $50 million in such companies.

 

(c) Support of Holder Nominees by RSI and the Company. RSI shall support, and
the Board and any nominating committee (or any other committee exercising a
similar function) thereof shall recommend, the nomination of each Holder Nominee
to the Board. The Board shall recommend to the stockholders of the Company the
election of each Holder Nominee, and the Company and RSI shall exercise all
authority under applicable law to cause each Holder Nominee to be elected to and
to remain a member of the Board for the term for which the Holder Nominee is
nominated. Without limiting the generality of the foregoing, with respect to
each meeting of stockholders of the Company at which Directors are to be
elected, (i) the Company shall use its commercially reasonable efforts to
solicit from the stockholders of the Company eligible to vote in the election of
Directors proxies in favor of each Holder Nominee, and (ii) RSI shall vote its
shares of Voting Common Stock in favor of each Holder Nominee at any
stockholders meeting (or written consent in lieu thereof).

 

4



--------------------------------------------------------------------------------

(d) Support of RSI Nominees by CarrAmerica. Provided that the nominees proposed
by RSI meet the qualifications set forth in Section 2.2(b)(i)-(iv) above (each,
an “RSI Nominee”), CarrAmerica shall support and the Board or any nominating
committee (or any other committee exercising a similar function) thereof shall
recommend, the nomination of each RSI Nominee to the Board. RSI shall have the
right to nominate all of the directors other than the Holder Nominees, except as
may otherwise be provided for in the Preferred Stockholders Agreement. The Board
shall recommend to the stockholders of the Company the election of each RSI
Nominee and the Company shall exercise all authority under applicable law to
cause each RSI Nominee to be elected to and to remain a member of the Board for
the term for which the RSI Nominee is nominated. With respect to each meeting of
stockholders of the Company at which Directors are to be elected, CarrAmerica
shall vote its shares of Voting Common Stock in favor of each RSI Nominee at any
stockholders meeting (or written consent in lieu thereof).

 

(e) Vacancies. In the event that any Holder Nominee shall cease to serve as a
Director for any reason other than the fact that the Nominating Holder no longer
has a right to nominate a Director, as provided in Section 2.2(a), the vacancy
resulting thereby shall be filled by a Holder Nominee designated by the
Nominating Holder which nominated the vacating Director; provided, however, that
any Holder Nominee so designated shall satisfy the qualification requirements
set forth in Section 2.2(b).

 

2.3. Independent Directors

 

(a) Number of Independent Directors. From and after the date hereof, the Board
shall include at least two (2) Independent Directors.

 

(b) RSI and Holder Support of Independent Director Nominees. RSI shall nominate
and the Holders shall support, and the Board and any nominating committee (or
any other committee exercising a similar function) thereof shall recommend, the
nomination of at least two (2) Independent Directors at all times, and the
Company, the Holders and RSI shall exercise all authority under applicable law
to cause each Independent Director nominee so supported to be elected to and
remain a member of the Board for the term for which such Independent Director is
nominated. Without limiting the generality of the foregoing, with respect to
each meeting of stockholders of the Company at which Directors are to be
elected, (i) the Company shall use its commercially reasonable efforts to
solicit from the stockholders of the Company eligible to vote in the election of
Directors proxies in favor of each Independent Director nominee that is
nominated pursuant to this Section 2.3(b), and (ii) RSI and the Holders shall
vote their respective shares of Voting Common Stock in favor of each Independent
Director nominee that is nominated pursuant to this Section 2.3(b).

 

2.4. Termination

 

The rights of the Holders pursuant to this Section 2 shall terminate on the
first date on which no Holder has a right to Board representation pursuant to
Section 2.2(a) hereof.

 

5



--------------------------------------------------------------------------------

3. INFORMATION RIGHTS

 

3.1. Information Rights of All Holders

 

(a) Quarterly Financial Information. From and after the date hereof, the Company
shall deliver to each Holder as soon as available and in any event within thirty
(30) days after the close of each of the first, second and third fiscal quarters
of the Company, the unaudited consolidated balance sheet of the Company and its
subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, retained earnings and cash flows of the Company and its
subsidiaries for such period, setting forth in each case in comparative form the
figures for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer or the chief accounting
officer of the Company, in his or her opinion, to present fairly in all material
respects and in accordance with generally accepted accounting principles
(“GAAP”), the consolidated financial position of the Company and its
subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end adjustments).

 

(b) Annual Financial Information. From and after the date hereof, the Company
shall deliver to each Holder as soon as available and in any event within
seventy-five (75) days after the end of each fiscal year of the Company, the
audited consolidated balance sheet of the Company and its subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income, retained earnings and cash flows of the Company and its subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (A) the
chief financial officer or the chief accounting officer of the Company, in his
or her opinion, to present fairly in all material respects and in accordance
with GAAP, the financial position of the Company and its subsidiaries as of the
date thereof and the result of operations for such period and (B) independent
certified public accountants of recognized national standing.

 

3.2. Information Rights of 10% Holders

 

In addition to the information rights set forth in Section 3.1 hereof, from and
after the date hereof, the Company shall:

 

(a) Financial Reports. Deliver to each 10% Holder, as soon as practicable after
the end of each month, an operating and financial statement and management
report of the Company and its subsidiaries (including each subsidiary, if any,
not consolidated with the Company) as at and for the end of such month, all in
such form as may be prepared by the Company for internal use by management.

 

(b) Securities Filings. Deliver to each 10% Holder, as promptly as practicable
following filing, a copy of each report, schedule or other document filed by the
Company pursuant to the requirements of any federal or state securities laws
(collectively, the “Securities Filings”).

 

(c) Opportunity to Review Securities Filings. Afford each 10% Holder a
reasonable opportunity to review any portion of any Securities Filing which
refers to,

 

6



--------------------------------------------------------------------------------

describes or mentions such 10% Holder prior to the time that such Securities
Filing is filed with or sent to the applicable Government Authority.

 

(d) Delivery of Annual Budget of the Company. Deliver to each 10% Holder a copy
of the approved annual operating budget for the Company and its subsidiaries.

 

3.3. Confidentiality

 

Each Holder shall keep all information provided to it or any of its
representatives pursuant to this Agreement confidential, and such Holder shall
not disclose such information to any Persons other than the directors, officers,
employees, financial advisors, legal advisors, accountants and consultants of
any Holder who reasonably need to have access to the confidential information
and (i) in the case of directors, officers, employees, legal advisors and the
principal accountants of such Holder, who are advised of the confidential nature
of such information, and (ii) in the case of any financial advisors, other
accountants or consultants of such Holder, who execute an agreement with the
Company agreeing to maintain the confidentiality of such information; provided,
however, the foregoing obligation of each Holder shall not (A) relate to any
information that (i) is or becomes generally available other than as a result of
unauthorized disclosure by such Holder or by Persons to whom such Holder has
made such information available, or (ii) is or becomes available to such Holder
on a non-confidential basis from a third party that is not, to such Holder’s
knowledge, bound by any other confidentiality agreement with the Company or RSI,
or (B) prohibit disclosure of any information if such Holder believes in good
faith that disclosure is required by law, rule, regulation, court order or other
legal or governmental process (including SEC or GAAP reporting requirements) or
if such Holder believes in good faith that disclosure is advisable to explain a
material deviation from its expected financial results that arises from its
investment in the Company; provided further, that in the case of a disclosure
described in clause (B) above, such Holder shall (i) give prior notice to the
Board of any such disclosure and (ii) consult with the Board prior to making
such disclosure.

 

3.4. Termination

 

The rights granted to the Holders pursuant to Section 3.1 and Sections 3.2(a)
and 3.2(d) shall terminate upon such date that the Company’s Common Stock is
listed for trading on either the NASDAQ Stock Market or a national securities
exchange. The obligations assumed by the Holders pursuant to Section 3.3 shall
remain in full force and effect until the first anniversary of the consummation
of an IPO.

 

4. LIMITATIONS ON CORPORATE ACTIONS

 

4.1. REIT Restrictions

 

(a) Taxable REIT Subsidiary Election.

 

(i) Effective as of January 1, 2001 and for so long thereafter as CarrAmerica
continues to make the election to be taxed as a real estate investment trust

 

7



--------------------------------------------------------------------------------

(“REIT”) under Sections 856 through 860 of the Code, the Company and any
corporation in which the Company owns at least 35% of vote or value of the stock
(including OmniOffices (UK) Limited, a company incorporated in England, and
OmniOffices (Lux) 1929 Holding Company S.A., a company organized under the laws
of the Grand Duchy of Luxembourg), shall (A) elect to be treated as a “taxable
REIT subsidiary” of CarrAmerica pursuant to Section 856(l) of the Code (a “TRS”)
and (B) not take any action to cause the Company to fail to qualify as a TRS of
CarrAmerica. If CarrAmerica’s ownership of the Common Stock of the Company is
(A) reduced below five percent (5%) for a continuous period of six months or
longer or (B) reduced below ten percent (10%) for a continuous period of twelve
months or longer, CarrAmerica shall, at the request of the Company, consent to
the revocation of such election for the first taxable year following the taxable
year in which the last month of such six month or twelve month period, as
applicable, occurs. Notwithstanding the foregoing, for so long as CarrAmerica
continues to make the election to be taxed as a REIT, the Company shall, so long
as the Company is a TRS of Equity Office Properties Trust or any
successor-in-interest thereof (“EOPT”), (A) elect to be treated as a TRS of
CarrAmerica and (B) not take any action to cause the Company to fail to qualify
as a TRS of CarrAmerica, provided that CarrAmerica shall, at the request of the
Company, consent to the revocation of such election for the first taxable year
following the taxable year in which a CarrAmerica De Minimis Event (as defined
below) shall occur. As a condition to any merger, consolidation, reorganization
or other business combination to which the Company is a party pursuant to which
CarrAmerica acquires any equity interest in any entity other than the Company,
such entity, so long as it is a TRS of EOPT, shall agree to (A) file an election
to be treated as a TRS of CarrAmerica effective as of the date of consummation
of such business combination (or, if such business combination takes place
before January 1, 2001, effective beginning January 1, 2001) and (B) not take
any action that would cause such entity to fail to qualify as a TRS of
CarrAmerica for so long thereafter as CarrAmerica continues to make the election
to be treated as a REIT; provided that CarrAmerica shall, at the request of such
entity, consent to and join in a revocation of such election if a Post-Merger De
Minimis Event (as defined below) shall occur any time after the date of
consummation of the business combination (which revocation shall be effective
for the taxable year immediately following the taxable year in which such
Post-Merger De Minimis Event occurs). CarrAmerica shall notify the Company or
the surviving entity, as the case may be, in writing of the occurrence of a
CarrAmerica De Minimis Event or a Post-Merger De Minimis Event no more than 10
Business Days following the occurrence of such event. The determination of when
a “CarrAmerica De Minimis Event” or a “Post-Merger De Minimis Event” shall occur
shall be made in accordance with the principles of the respective definitions of
“EOP De Minimis Event” and “Post-Merger De Minimis Event” contained in Section
4.1 of the Preferred Stockholders Agreement, as applied to Common Stock or
common stock of the surviving entity, as the case may be, owned by CarrAmerica.

 

(ii) For so long as the Company is obligated to constitute a TRS of CarrAmerica,
if CarrAmerica shall so request in writing within forty-five (45) days prior to
the close of any quarter of any of CarrAmerica’s taxable years beginning after
December 31, 2000, the Company shall provide, within ten (10) days prior to the
close of such quarter, written certification in a form reasonably acceptable to
CarrAmerica that the Company constitutes a TRS of CarrAmerica. All references to
the Company in this subparagraph (ii) shall include references to any
successor-in-interest to the Company.

 

8



--------------------------------------------------------------------------------

(iii) Prior to the effective date of the Company’s election to be treated as a
TRS of CarrAmerica, the Company shall not, without the prior written consent of
CarrAmerica, provide any tenant services with respect to any property in which
CarrAmerica owns a direct or indirect interest and in which a flexible workplace
center was operated by a predecessor-in-interest of the Company prior to the
date of this Agreement other than (A) the same types of tenant services as were
provided prior to the date of this Agreement, (B) the same types of services as
described in the ruling request filed by CarrAmerica with the Internal Revenue
Service with respect to services provided by the Company, as supplemented, and
as described in the private letter ruling issued by the Internal Revenue Service
in response to such request and (C) any other services that would not cause more
than 1% of the gross income derived directly or indirectly by CarrAmerica from
such property to constitute impermissible tenant service income, as defined in
Code Section 856(d)(7), provided that, with respect to any tenant services not
described in clauses (A) or (B) which the Company notifies CarrAmerica in
writing that it proposes to provide at any property, CarrAmerica shall provide
such written consent as soon as is practicable after receiving such notification
unless CarrAmerica determines, in its sole opinion, that the provision of such
other services would give rise to a reasonable likelihood that the 1% level
described in clause (C) would be exceeded at such property, and provided further
that CarrAmerica shall be deemed to have given such written consent if it has
not responded to the Company in writing, within 30 days of receipt of such
notification from the Company, that it does not consent to the provision of the
services described in the notification because it has determined that the
provision of such services would give rise to a reasonable likelihood that such
1% level would be exceeded at such property. Copies of the ruling request
referred to in clause (B) and any supplements or amendments thereto through the
date of this Agreement, as well as copies of the private letter ruling referred
to in clause (B) and any supplements or amendments thereto through the date of
this Agreement, have been delivered by CarrAmerica to the Company upon or prior
to the execution of this Agreement (all of which may be marked to conceal
information other than any information concerning CarrAmerica and that portion
of its business that relates to the company or the Company’s business, the
Company and its business and the relationship and business arrangements between
CarrAmerica and the Company). CarrAmerica shall deliver to the Company copies of
any further supplements or amendments to the ruling request or the private
letter ruling promptly after filing or receiving, as the case may be, such
supplements or amendments.

 

(b) Ten Percent Voting Securities Limitation.

 

(i) From the period commencing on the date hereof and ending on January 1, 2001,
the Company shall not undertake any transaction (including, without limitation,
a merger, reorganization, recapitalization, stock dividend, split-off, stock
repurchase or otherwise) that would result in CarrAmerica owning (or being
deemed for own) more that 10% of the outstanding “voting securities” of any
issuer (as determined

 

9



--------------------------------------------------------------------------------

under Section 856(c)(4)(B) of the Code). For these purposes, in no event shall
CarrAmerica be deemed to own voting securities of an issuer merely as a result
of the ownership of such securities by the Company or by an entity in which the
Company owns an interest. Notwithstanding the foregoing, if the exception in
Section 856(c)(4)(B)(iii) with respect to stock of “taxable REIT subsidiaries”
which was enacted as part of the RMA, and is to become effective on January 1,
2001, is repealed, the prohibitions contained in this paragraph (b) shall not
expire on January 1, 2001, but shall continue to apply (x) if such repeal occurs
prior to June 16, 2002, through the date (the “Put Expiration Date”) that is
either (I) if CarrAmerica does not exercise its 2002 Put Right, June 15, 2002,
or (II) if CarrAmerica exercises its 2002 Put Right, July 31, 2002, or (y) if
such repeal occurs on or after June 16, 2002, then, if CarrAmerica is a REIT and
still holds securities of the Company, until 30 days following the first to
occur of (I) an IPO, (II) the acquisition of the Company by a publicly-traded
company, or (III) such other transaction pursuant to which the Company
securities held by CarrAmerica become or are exchanged for securities of a
publicly traded company, provided that, in the case of any transaction described
in clause (I) or (III) above in which CarrAmerica is required (or at the request
of the Company agrees) to enter into a lock-up, whether pursuant to Section 8.5
or otherwise, the commencement of the 30 days shall begin on the last day of
such lock-up period. For these purposes, the relevant provision of the Code
shall be considered to have been repealed upon the passage of legislation that
would repeal such provision by both houses of Congress (prior to such
legislation being signed into law and regardless of whether such passage occurs
prior to the effective date of such legislation). In no event shall the
provisions of this paragraph apply to a transaction that takes place or to which
the Company becomes contractually committed after December 31, 2000 but prior to
the repeal of Section 856(c)(4)(B)(iii) (determined as set forth in the
preceding sentence).

 

(ii) In the event of any transaction that would otherwise result in a violation
of this paragraph (b), the Company shall have the option to cause CarrAmerica to
be offered and, if offered, CarrAmerica shall accept, consideration in the form
of nonvoting securities rather than voting securities to the extent necessary to
reduce CarrAmerica’s voting interest to no more than 10% of the outstanding
voting securities of such issuer; provided, however, that CarrAmerica shall be
required to accept such nonvoting securities (or waive the restrictions set
forth in this paragraph (b)) only if (x) such nonvoting securities have economic
terms that are at least as favorable to CarrAmerica as the economic terms of the
voting securities that would otherwise be received by CarrAmerica,
(y) CarrAmerica receives an opinion of nationally recognized tax counsel to the
effect that the securities to be received will not be treated as voting
securities for purposes of Section 856(c)(4) of the Code, and (z) the nonvoting
securities shall be convertible into voting securities under the same
circumstances that the Nonvoting Common Stock is convertible into Voting Common
Stock.

 

(c) Limitation on Acquisition of Securities.

 

(i) The Company shall not undertake any transaction (including, without
limitation, a merger, reorganization, distribution of securities, or otherwise)
prior to the Put Expiration Date that would cause CarrAmerica to be considered
to have acquired (as determined for purposes of Section 856(c)(4)(B) of the
Code) any security of any issuer if, as a result thereof and immediately after
such transaction, CarrAmerica

 

10



--------------------------------------------------------------------------------

would not meet one or more of the assets tests set forth in Section 856(c)(4) of
the Code (the “Asset Tests”).

 

(ii) For purposes of determining whether a violation of one or more of the Asset
Tests would occur for purposes of subparagraph (i) above, (A) the date of the
transaction shall be treated as if it were the last day of the calendar quarter
in which the transaction would occur, (B) the value of securities that
CarrAmerica would be considered to have acquired in connection with the
transaction for purposes of the Asset Tests shall be deemed to be the value of
such securities as of the date of the transaction, increased to reflect deemed
appreciation in value at an annual rate of 25%, for the period of time from the
date of the transaction to the close of the calendar quarter in which the
transaction takes place, and (C) CarrAmerica shall be treated as having acquired
or disposed of, as the case may be, on the date of the transaction any other
assets that CarrAmerica is contractually committed, on the later of the time it
receives written notice of the transaction or twenty (20) business days prior to
the transaction, to acquire or dispose of, as the case may be, at some future
date during such calendar quarter.

 

(iii) The Company shall have the option to provide to CarrAmerica at least
twenty (20) business days’ prior notice of a potential transaction that could be
subject to the prohibition in this Section 4.1(c). Such notice shall contain a
detailed description of the potential transaction, including the maximum
reasonably expected value of any securities to be received by CarrAmerica in
connection with such transaction as of the date the transaction is expected to
be completed. If the Company provides such notice to CarrAmerica, CarrAmerica
may, within ten (10) business days after receipt of such notice, provide the
Company an opinion of counsel or its independent accountants to the effect that
the execution of such transaction (taking into account the principles set forth
in subparagraph (ii) above) would reasonably be expected to result in a
violation of one or more of the Asset Tests (which opinion may be based upon
customary representations of CarrAmerica as to factual matters). If the Company
shall provide such notice to CarrAmerica, and CarrAmerica shall fail to deliver
such an opinion within the requisite ten (10) business days, the Company shall
be entitled to complete such transaction without any liability under this
subparagraph (c).

 

(iv) From and after the Put Expiration Date through December 31, 2003, so long
as CarrAmerica owns any securities of the Company, the Company shall provide to
CarrAmerica twenty (20) business days’ prior notice of any transaction involving
the Company that would result in CarrAmerica being deemed to have acquired
additional securities of any issuer for purposes of Section 856(c)(4) of the
Code, provided that such notice would not violate any confidentiality
obligations of the Company. If the notice requirement set forth in this
subparagraph (iv) would violate any confidentiality obligations of the Company,
the Company shall use commercially reasonable efforts to obtain an exception to
such confidentiality requirements in order to provide the notice to CarrAmerica.

 

(v) CarrAmerica shall maintain strict confidentiality with respect to any
potential transaction of which it receives notice under subparagraph (iii) or
subparagraph (iv) above, and CarrAmerica shall join in any confidentiality
obligations to which the Company is subject with respect to such transaction.

 

11



--------------------------------------------------------------------------------

(vi) Notwithstanding any of the above, in the event of any transaction that
would otherwise result in a violation of this subparagraph (c), CarrAmerica
shall (x) accept consideration in the form of cash rather than securities (or
waive the restrictions set forth in this paragraph (c)); provided, that
CarrAmerica shall not be obligated to accept cash (or waive the restrictions set
forth in this paragraph (c)) if the receipt of such cash would reasonably be
expected to cause CarrAmerica to violate any of the income tests set forth in
Section 856(c)(2) or 856(c)(3) of the Code for either of the taxable years
ending December 31, 2000 or December 31, 2001; and (y) at the request of the
Company, join to elect that the Company (or any successor) be treated as a
“taxable REIT subsidiary” of CarrAmerica (to the extent that such an election is
not then in effect and would be effective to avoid a violation of this paragraph
(c) or to minimize the amount of cash that CarrAmerica must receive in order to
avoid a violation of this paragraph (c)).

 

(d) Limitations on Transactions that Produce Gain.

 

(i) The Company shall not undertake any transaction (including, without
limitation, a dividend, merger, reorganization, distribution of securities, or
otherwise) (A) that shall result in the recognition of more than $25 million of
taxable income or gain by CarrAmerica during the taxable year ending
December 31, 2000 (in addition to any gain that will be recognized by
CarrAmerica by reason of the consummation of the transactions contemplated by
the Merger Agreement (the “Merger Agreement”) dated as of January 20, 2000, as
amended, by and among HQ Global, CarrAmerica, RSI and Vantas Incorporated, a
Nevada corporation, and all ancillary agreements related thereto), or (B) that
shall result in the recognition of more than $75 million of taxable income or
gain for CarrAmerica during the taxable year ending December 31, 2001.

 

(ii) In the event that the Company contemplates undertaking any transaction
(including, without limitation, a dividend, merger, reorganization, distribution
of securities, or otherwise) that is reasonably likely to result in the
recognition of taxable income or gain for CarrAmerica in any single calendar
year through 2003 that equals or exceeds $25 million (other than any gain that
will be recognized by CarrAmerica by reason of the consummation of the
transactions contemplated by the Merger Agreement and all ancillary agreements
related thereto), the Company shall provide CarrAmerica with not less than
seventy-five (75) calendar days’ prior written notice thereof; provided,
however, that if using commercially reasonable efforts it is not practicable for
the Company to provide at least seventy-five (75) calendar days prior written
notice of such proposed transaction, then the Company shall provide written
notice to CarrAmerica as soon as practicable prior to the proposed transaction,
but in no event less than thirty (30) calendar days prior to the transaction,
provided further, that such notice would not violate any confidentiality
obligations of the Company. If the notice requirement set forth in this
subparagraph (ii) would violate any confidentiality obligations of the Company,
the Company shall use commercially reasonable efforts to obtain an exception to
such confidentiality requirements in order to provide the required notice to
CarrAmerica.

 

12



--------------------------------------------------------------------------------

(iii) For purposes of this paragraph (d), the Company may assume that
CarrAmerica’s aggregate adjusted tax basis in its Common Stock is $20 per share.

 

(iv) Failure by CarrAmerica to cooperate fully and promptly with respect to any
reasonable request made by the Company for information in order to determine the
applicability of this paragraph (d) to any potential transaction under
consideration by the Company shall relieve the Company from its obligations
under this paragraph (d).

 

(v) CarrAmerica shall maintain strict confidentiality with respect to any
potential transaction of which it receives notice hereunder, and CarrAmerica
shall join in any confidentiality obligations to which the Company is subject
with respect to such transaction.

 

(e) Successors and Assigns. For purposes of this Section 4.1, the term “Company”
refers both to the Company itself and to all successors and assigns (direct or
indirect) of the Company (including, without limitation, any entity that
acquires some or all of the outstanding capital stock of the Company by reason
of a merger or otherwise in which CarrAmerica thereafter would own securities of
such acquiror or any affiliate thereof), and any direct or indirect subsidiaries
of the Company (or such a successor or assign thereto). This Section 4.1(e) is
included to avoid any ambiguity in the interpretation of this Section 4.1 and
shall not limit or otherwise affect the generality of Sections 11.2, 11.5 and
11.6 or the interpretation of other Sections of this Agreement.

 

4.2. No Acquisition of Common Stock from RSI or its Affiliates

 

Without a Majority Consent of the Holders, the Company shall not redeem,
purchase or otherwise acquire any of the Common Stock of the Company held by RSI
or any entity controlled by RSI; provided, however, that no Majority Consent of
the Holders shall be required if such redemption, purchase or acquisition is
pursuant to a tender offer or other offer made on the same terms to all holders
of Common Stock, including, without limitation, the Holders.

 

4.3. No Contravening Agreement

 

Each of RSI, each Holder and the Company covenants that, from and after the date
hereof, it will not enter into any contract, agreement or other arrangement that
would impair, limit or restrict its ability to perform any of its obligations
under this Agreement.

 

4.4. Termination

 

The rights granted to Holders pursuant to Section 4.2 shall terminate on the
closing date of an IPO.

 

13



--------------------------------------------------------------------------------

5. PARTICIPATION RIGHTS

 

5.1. Right to Participate

 

Subject to Section 5.6 hereof, from and after the date hereof, if the Company
proposes to issue or sell any equity securities of the Company or securities
convertible into equity securities of the Company (“Company Interests”) other
than Company Interests issued pursuant to employee benefit plans approved by the
Company’s stockholders, each Holder and RSI (each a “Participant” and
collectively, the “Participants”) shall have the right to purchase or subscribe
for its “pro rata share” (as defined below), and no less than all of such
Participant’s pro rata share, of such Company Interests; provided, however, each
Participant shall be entitled, on one (1) occasion only, to purchase or
subscribe for less than all of such Participant’s pro rata share or not to
participate in such issuance or sale. For purposes of this Section 5.1, each
Participant’s “pro rata share” of the Company Interests to be issued or sold in
a transaction giving rise to the participation rights described in this
Section 5.1 (inclusive of the Company Interests to be purchased or subscribed
for by all Participants pursuant to the participation rights provided for by
this Section 5.1) shall equal the percentage of outstanding Common Stock owned
by such Participant as of the date immediately preceding such issuance or sale.
Notwithstanding the foregoing, each Participant shall be permitted to designate
that any or all of the Company Interests that it is entitled to purchase
pursuant to this Section 5.1 shall be of a separate class or series with the
same designations, preferences and rights as the Company Interests proposed to
be issued, except that any such separate class or series (i) shall have no
voting rights except as required by law, and (ii) shall be convertible into the
Company Interests under the same circumstances that the Nonvoting Common Stock
is convertible into Voting Common Stock.

 

5.2. Notice

 

If the Company proposes to issue any Company Interests in a transaction giving
rise to the participation rights provided for in Section 5.1, the Company shall
send a written notice (the “Participation Notice”) to each Participant setting
forth (a) the number of the Company Interests which the Company proposes to
issue, (b) the price (before any commission or discount) at which such the
Company Interests are proposed to be issued (or, in the case of an underwritten
or privately placed offering in which the price is not known at the time the
Participation Notice is given, the method of determining such price and an
estimate thereof), (c) such Participant’s “pro rata share” as of the date of the
Participation Notice, and (d) all other relevant information as to such proposed
transaction as may be necessary for each Participant to determine whether or not
to exercise the rights granted pursuant to Section 5.1. At any time within ten
(10) days after its receipt of the Participation Notice, each Participant may
exercise its participation rights to purchase or subscribe for the Company
Interests, as provided for in this Section 5, by so informing the Company in
writing (an “Exercise Notice”). Each Exercise Notice shall state the percentage
of the proposed sale or issuance that such Participant elects to purchase. Each
Exercise Notice shall be irrevocable, subject to the conditions to the closing
of the transaction giving rise to the participation right provided for in
Section 5.1.

 

14



--------------------------------------------------------------------------------

5.3. Abandonment of Sale or Issuance

 

The Company shall have the right, in its sole discretion, at all times prior to
consummation of any proposed issuance or sale giving rise to the participation
right granted by Section 5.1, to abandon, rescind, annul, withdraw or otherwise
terminate such issuance or sale, whereupon all participation rights in respect
of such proposed issuance or sale shall become null and void, and the Company
shall not have any liability or obligation to any Participant by virtue of such
abandonment, rescission, annulment, withdrawal or termination.

 

5.4. Terms of Sale

 

The purchase or subscription by any Participant pursuant to Section 5.1 above
shall be at the same price and such other terms and conditions, including the
date of sale or issuance, as are applicable to the purchasers or subscribers of
the Company Interests whose purchases or subscriptions give rise to the
participation rights, which price and other terms and conditions shall be
substantially as stated in the relevant Participation Notice (which standard
shall be satisfied if the price is not greater than 110% of the estimated price
set forth in the relevant Participation Notice); provided, however, that if the
consideration to be received by the Company in connection with the issuance of
the Company Interests giving rise to participation rights hereunder is other
than cash or cash equivalents, the price at which the participation rights may
be exercised shall be the price set forth in the Participation Notice or
determined in the manner set forth in the Participation Notice (which shall in
either event be the price as set forth in the agreement pursuant to which such
Company Interests are to be issued, with the consideration to be received
therefor being valued based upon the fair market value thereof); provided
further, that if the consideration to be received by the Company in connection
with the issuance of the Company Interests giving rise to participation rights
hereunder is other than cash or cash equivalents, and the fair market value of
the consideration to be received is not determinable, the price at which the
participation rights may be exercised shall, (i) in the event that shares of
capital stock with an established trading market are being issued or sold, be
the average ten-day trailing market price of such shares as of the date of
receipt of the Participation Notice, and (ii) in the event any other interests
are being issued or sold, be determined by reference to the amount set forth
above, adjusted as may be appropriate to reflect the relationship between those
interests with an established trading market and those interests to be issued in
the relevant transaction; and provided, finally, that in the event the purchases
or subscriptions giving rise to the participation rights are effected by an
offering of securities registered under the 1933 Act and in which offering it is
not practical in the judgment of the Company for the securities to be purchased
by any Participant to be included, such securities to be purchased by such
Participant or Participants will be purchased in a concurrent private placement
if legally permissible.

 

5.5. Timing of Sale

 

If, with respect to any Participation Notice, any Participant fails to deliver
an Exercise Notice within the requisite time period, the Company shall have one
hundred fifty (150) days after the expiration of the time in which the Exercise
Notice is required to

 

15



--------------------------------------------------------------------------------

be delivered in which to sell or issue not more than the number of the Company
Interests described in the Participation Notice and at a price and on terms not
materially less favorable to the Company than were set forth in the
Participation Notice. If, at the end of one hundred fifty (150) days following
the expiration of the time in which the Exercise Notice is required to be
delivered, the Company has not completed the issuance or sale of the Company
Interests in accordance with the terms described in the Participation Notice
(or, in the case of the price, at a price which is at least 90% of the estimated
price set forth in the Participation Notice, which price shall be deemed not to
be materially less favorable to the Company than the price set forth in the
Participation Notice), the Company shall again be obligated to comply with the
provisions of Section 5.2 with respect to, and provide Participants with the
opportunity to participate in, any proposed issuance or sale of the Company
Interests; provided, however, that notwithstanding the foregoing, if the price
at which such the Company Interests is to be sold in an underwritten offering is
not at least 90% of the estimated price set forth in the Participation Notice,
the Company may inform such Participant or Participants of such fact and such
Participant or Participants shall be entitled to elect, by written notice
delivered within two business days following receipt of such notice from the
Company, to participate in such offering in accordance with the provisions of
this Section 5.

 

5.6. Termination of Participation Right

 

The participation rights granted to Participants pursuant to this Section 5
shall terminate on the earlier of (i) with respect to each Participant on an
individual basis, the first date on which such Participant’s ownership of Common
Stock of the Company, together with any shares of Common Stock transferred by
such Participant to a majority owned subsidiary or an Immediate Family Member of
such Participant and still owned by such transferee or any other permitted
transferee, shall have been (x) in the case of any Holder, less than 90% of the
number of shares of Common Stock of the Company set forth opposite the name of
such Holder on the signature page hereto (as the same may be increased pursuant
to a prior exercise of a participation right granted pursuant to Section 5.1 and
subject to adjustment in the event of stock splits, stock dividends and similar
events) for a continuous period of ninety (90) days, and (y) in the case of RSI,
less than 65% of the number of shares of Common Stock of the Company set forth
opposite RSI’s name on the signature page hereto (as the same may be increased
pursuant to a prior exercise of a participation right granted pursuant to
Section 5.1 and subject to adjustment in the event of stock splits, stock
dividends and similar events), (ii) the closing date of an IPO, or (iii) if such
Participant has previously elected either to purchase or subscribe for less than
such Participant’s pro rata share or not to participate in such issuance or sale
in accordance with the proviso set forth in the first sentence of Section 5.1,
the date on which the Company subsequently consummates a transaction which was
subject to this Section 5 and such Participant did not elect to purchase or
subscribe for all of its pro rata share of the Company Interests. The
participation rights granted pursuant to Section 5.1 shall not apply to an IPO
and shall not be assignable or transferable to a third party; provided, however,
that any party hereto that is an entity may assign its rights and obligations
pursuant to this Section 5 in connection with a transfer of all or substantially
all of its assets or a merger, consolidation or other similar business
combination transaction. Notwithstanding anything to the contrary contained
herein, if a Participant delivers an

 

16



--------------------------------------------------------------------------------

Exercise Notice to the Company, and the Company has not otherwise abandoned the
transaction to which the Exercise Notice applies, and such Participant fails to
fulfill its obligations to purchase the shares set forth in the Exercise Notice
on the date set for closing the transaction to which the Exercise Notice
applies, such Participant’s rights under this Section 5 will terminate and such
Participant shall pay to the Company any expenses (including reasonable
attorneys’ fees) incurred by the Company in connection with the transaction with
the Participant.

 

6. TAG-ALONG RIGHTS

 

6.1. Rights and Notice

 

Subject to Section 6.4 of this Agreement and the last sentence of this
Section 6.1, if RSI receives a bona fide offer to purchase from it, whether in
one transaction or in a series of related transactions, shares of Common Stock
of the Company from any person other than an Affiliate of RSI (a “Purchase
Offer”), RSI shall not accept such Purchase Offer unless each of the Holders is
entitled to sell pursuant to the Purchase Offer that percentage of the shares of
Common Stock owned by such Holder equal to the percentage of the number of
shares of Common Stock owned by RSI proposed to be included in the Purchase
Offer. Sales by the Holders pursuant to the Purchase Offer shall be on the same
terms and conditions as the Purchase Offer, without reduction for minority
interest, absence of voting rights, illiquidity or otherwise. Not later than
fifteen (15) days prior to consummation of the Purchase Offer, RSI shall send a
notice (the “Tag-Along Notice”) to each Holder, which notice shall include,
among other things, (a) the number of shares of Common Stock that are the
subject of the Purchase Offer, (b) the price at which the bona fide purchaser is
willing to purchase the Common Stock, and (c) all other relevant information as
to such proposed transaction as may be necessary for each Holder to determine
whether or not to exercise the Tag-Along Right. Upon receipt of the Tag-Along
Notice, each Holder shall have the right (the “Tag-Along Right”) to sell in
accordance with the terms of the Purchase Offer up to the number of shares of
Common Stock equal to the product of (a) the total number of shares of Common
Stock proposed to be sold by all of the Holders pursuant to the Purchase Offer
and (b) a fraction, the numerator of which shall be the number of shares of
Common Stock owned by such Holder and the denominator of which shall be the
number of shares of Common Stock owned by all Holders electing to participate in
such purchase. A Holder may exercise the Tag-Along Right by delivering, not
later than ten (10) days after receipt of the Tag-Along Notice, a written notice
to RSI (a “Holder Tag-Along Notice”) stating the number of shares of Common
Stock that such Holder wishes to sell pursuant to the Purchase Offer.
Notwithstanding the foregoing, RSI shall have the right to sell up to an
aggregate of twenty-five percent (25%) of the total number of shares of Common
Stock of the Company owned by RSI as of the date hereof (subject to future
adjustment in the event of stock splits, stock dividends and similar events)
prior to the second anniversary hereof without triggering any rights under this
Section 6.

 

17



--------------------------------------------------------------------------------

6.2. Abandonment of Sale

 

RSI shall have the right, in its sole discretion, at all times prior to
consummation of the proposed transaction giving rise to the Tag-Along Rights, to
abandon, withdraw or otherwise terminate its participation in the proposed
transaction, and RSI shall not have any liability or obligation to the Holders
as a result of such abandonment, withdrawal or other termination.

 

6.3. Timing of Sale

 

If any Holder fails to deliver a Holder Tag-Along Notice within the requisite
time period, RSI shall have one hundred fifty (150) days after the expiration of
the time in which the Holder Tag-Along Notice is required to be delivered to
consummate the proposed transaction identified in the Holder Purchase Offer at
the price and on the terms that are not more favorable to RSI than those set
forth in the Holder Tag-Along Notice (except that the price may be increased by
up to 10% from the price set forth in the Holder Tag-Along Notice). If, at the
end of such one hundred fifty (150)-day period, RSI has not consummated the
proposed transaction, RSI shall again be obligated to comply with the provisions
of this Section 6.

 

6.4. Termination of Tag-Along Right

 

The Tag-Along Rights granted to Holders pursuant to this Section 6 shall
terminate upon the closing of an IPO.

 

7. PUT RIGHTS

 

7.1. 2000 Put Right

 

(a) 2000 Put Right. At any time during the period commencing on October 31, 2000
and ending on November 15, 2000 (the “2000 Put Period”), each Holder shall have
the right (the “2000 Put Right”) to require that RSI purchase up to 16.67 % of
the Common Stock owned by such Holder, for a price per share equal to the 2000
Put Price (as defined below). The “2000 Put Price” of each share of Common Stock
to be sold pursuant to the 2000 Put Right shall be the greater of: (i) the Fair
Market Value (as defined below) of such Common Stock, determined in accordance
with the procedures set forth Section 7.4; (ii) the Consideration (as defined in
the U.S. Stock Purchase Agreement, subject to future adjustment in the event of
stock splits, stock dividends and similar events); or (iii) the highest price
per share of Common Stock (or the implied value of the Common Stock in
connection with the issuance of any convertible security of the Company)
(subject to future adjustment in the event of stock splits, stock dividends and
other similar events) received by RSI or the Company in any sale or issuance
thereof (i) in connection with the transactions contemplated by the Merger
Agreement or (ii) from and after the date hereof through the last day of the
2000 Put Period but in no event less than $                     per share.

 

18



--------------------------------------------------------------------------------

(b) Consideration.

 

(i) Cash. The consummation of the sale and purchase of Common Stock pursuant to
Section 7.1(a) shall occur on December 7, 2000 (the “2000 Put Right Closing”).
RSI shall pay the 2000 Put Price in cash in full at the 2000 Put Right Closing
unless it elects the alternative consideration payment set forth in clause
(ii) below. The Designated Holder (as defined below) shall have the right to
inquire by notice to RSI as to the form of the consideration to be paid by RSI
at any time from the twelfth day prior to the 2000 Put Right Closing up to and
including the fifth day preceding the 2000 Put Right Closing. RSI shall inform
the Designated Holder of the form of the consideration not later than the second
day prior to the 2000 Put Right Closing. If RSI fails to so inform the
Designated Holder, RSI shall be responsible for any actual damages incurred by
the Holders as a result of such failure.

 

(ii) Alternative Consideration - RSI Stock. Subject to the following sentence,
at RSI’s option, all or a portion of the consideration payable upon exercise of
the 2000 Put Right may be paid by delivery of a number of shares of common stock
of RSI equal to (x) the 2000 Put Price, less any cash paid pursuant to
Section 7.1(b)(i) hereof, divided by (y) 98% of the volume weighted average
price of a share of common stock of RSI on the NASDAQ Stock Market or other
national securities exchange on which RSI’s shares are then traded for the ten
(10) trading days ending on the third trading day prior to the date of the 2000
Put Right Closing. RSI may pay all or a portion of the 2000 Put Price in shares
of common stock of RSI only if (i) RSI’s common stock is then listed on the
NASDAQ Stock Market or other national securities exchange on which RSI’s shares
are then traded, and (ii) the shares to be issued to the 2000 Put Exercising
Holder shall be eligible for immediate sale, subject to a resale registration
statement under the 1933 Act being declared effective by the SEC. RSI covenants
and agrees that it will file within thirty (30) days after receipt of such 2000
Put Notice and will use its best efforts to have declared effective within
ninety (90) days of receipt of such 2000 Put Notice a resale registration
statement for the RSI common stock issued pursuant hereto.

 

(c) Minimum Put Requirement. No exercise by any Holder of the 2000 Put Right
shall be permitted unless such exercise is with respect to the lesser of
(i) 200,000 shares of Common Stock or (ii) all of the shares of Common Stock
owned by such Holder.

 

7.2. 2001 Put Right

 

(a) 2001 Put Right. Unless an IPO has occurred prior to July 31, 2001, at any
time during the period commencing on October 31, 2001 and ending on November 15,
2001 (the “2001 Put Period”), each Holder shall have the right (the “2001 Put
Right”) to require that RSI purchase up to 50% of the Common Stock owned by such
Holder (but subject to the minimum put requirement set forth in Section 7.2(c)),
for a price per share equal to the Fair Market Value of such Common Stock (the
“2001 Put Price”), determined in accordance with the procedures set forth in
Section 7.4. Each Holder electing to exercise the 2001 Put Right (a “2001 Put
Exercising Holder”) shall exercise such right by a written notice (the “2001 Put
Notice”) delivered to RSI and the Company during the 2001 Put Period.

 

19



--------------------------------------------------------------------------------

(b) Consideration.

 

(i) Cash. The consummation of each sale and purchase of Common Stock pursuant to
Section 7.2(a) shall occur on December 7, 2001 (the “2001 Put Right Closing”).
RSI shall pay the 2001 Put Price in cash in full at the 2001 Put Right Closing,
unless it elects either (but not both) of the alternative consideration payments
set forth in clauses (ii) and (iii) below. The Designated Holder (as defined
below) shall have the right to inquire by notice to RSI as to the form of the
consideration to be paid by RSI at any time from the twelfth day prior to the
2001 Put Right Closing up to and including the fifth day preceding the 2001 Put
Right Closing. RSI shall inform the Designated Holder of the form of the
consideration not later than the second day prior to the 2001 Put Right Closing.
If RSI fails to so inform the Designated Holder, RSI shall be responsible for
any actual damages incurred by the Holders as a result of such failure.

 

(ii) Alternative Consideration - Promissory Note. At RSI’s option, all or a
portion of the consideration payable upon exercise of the 2001 Put Right may be
paid by delivery of a promissory note (the “Note”) payable in cash to a 2001 Put
Exercising Holder in the amount of the 2001 Put Price payable to such 2001 Put
Exercising Holder, less any cash paid pursuant to Section 7.2(b)(i). The Note
shall mature on July 31, 2002, shall be non-interest bearing, and shall be
prepayable at any time, at RSI’s option.

 

(iii) Alternative Consideration - RSI Stock. Subject to the following sentence,
at RSI’s option, all or a portion of the consideration payable upon exercise of
the 2001 Put Right may be paid by delivery of a number of shares of common stock
of RSI equal to (x) the 2001 Put Price, less any cash paid pursuant to
Section 7.2(b)(i) hereof, divided by (y) 98% of the volume weighted average
price of a share of common stock of RSI on the NASDAQ Stock Market or other
national securities exchange on which RSI’s shares are then traded for the ten
(10) trading days ending on the third trading day prior to the date of the 2001
Put Right Closing. RSI may pay all or a portion of the 2001 Put Price in shares
of common stock of RSI only if (i) RSI’s common stock is then listed on the
NASDAQ Stock Market or other national securities exchange on which RSI’s shares
are then traded, and (ii) the shares to be issued to the 2001 Put Exercising
Holder shall be eligible for immediate sale, subject to a resale registration
statement under the 1933 Act being declared effective by the SEC. RSI covenants
and agrees that it will file within thirty (30) days after receipt of such 2001
Put Notice and will use its best efforts to have declared effective within
ninety (90) days of receipt of such 2001 Put Notice a resale registration
statement for the RSI common stock issued pursuant hereto.

 

(c) Minimum Put Requirement. No exercise by any Holder of the 2001 Put Right
shall be permitted unless such exercise is with respect to the lesser of
(i) 200,000 shares of Common Stock or (ii) all of the shares of Common Stock
owned by such Holder.

 

7.3. 2002 Put Right

 

(a) 2002 Put Right. Unless an IPO has occurred prior to April 1, 2002, at any
time during the period commencing on June     , 2002 and ending on June 17, 2002
(the

 

20



--------------------------------------------------------------------------------

“2002 Put Period” and, together with the 2000 Put Period and the 2001 Put
Period, a “Put Period”), each Holder shall have the right (the “2002 Put Right”)
to require that RSI purchase any or all of the Common Stock owned by such Holder
(but subject to the minimum put requirement set forth in Section 7.3(c)), for a
price per share equal to the Fair Market Value of such Common Stock (the “2002
Put Price”), determined in accordance with the procedures set forth in Section
7.4. Each Holder electing to exercise the 2002 Put Right (a “2002 Put Exercising
Holder” and together with a 2001 Put Exercising Holder, the “Exercising
Holders”) shall exercise such right by a written notice (the “2002 Put Notice”)
delivered to RSI during the 2002 Put Period.

 

(b) Consideration.

 

(i) Cash. The consummation of each sale and purchase of Common Stock pursuant to
Section 7.3(a) shall occur on July 31, 2002 (the “2002 Put Right Closing”). RSI
shall pay the 2002 Put Price in cash in full at the 2002 Put Right Closing,
unless it elects the alternative consideration payment set forth in clause
(ii) below. The Designated Holder (as defined below) shall have the right to
inquire by notice to RSI as to the form of the consideration to be paid by RSI
at any time from the twelfth day prior to the 2002 Put Right Closing up to and
including the fifth day preceding the 2002 Put Right Closing. RSI shall inform
the Designated Holder of the form of the consideration not later than the second
day prior to the 2002 Put Right Closing. If RSI fails to so inform the
Designated Holder, RSI shall be responsible for any actual damages incurred by
the Holders as a result of such failure.

 

(ii) Alternative Consideration. Subject to the following sentence, at RSI’s
option, all or a portion of the consideration payable upon exercise of the 2002
Put Right may be paid by delivery of a number of shares of common stock of RSI
equal to (x) the 2002 Put Price, less any cash paid pursuant to
Section 7.3(b)(i) hereof, divided by (y) 98% of the volume weighted average
price of a share of common stock of RSI on the NASDAQ Stock Market or other
national securities exchange on which RSI’s shares are then traded for the ten
(10) trading days ending on the third trading day prior to the date of the 2002
Put Right Closing. RSI may pay all or a portion of the 2002 Put Price in shares
of common stock of RSI only if (i) RSI’s common stock is then listed on the
NASDAQ Stock Market or other national securities exchange on which RSI’s shares
are then traded, and (ii) the shares to be issued to the 2002 Put Exercising
Holder shall be eligible for immediate sale, subject to a resale registration
statement under the 1933 Act being declared effective by the SEC. RSI covenants
and agrees that it will file within thirty (30) days after receipt of such 2002
Put Notice and will use its best efforts to have declared effective within
ninety (90) days of receipt of such 2002 Put Notice a resale registration
statement for the RSI common stock issued pursuant hereto.

 

(c) Minimum Put Requirement. No exercise by any Holder of the 2002 Put Right
shall be permitted unless such exercise is with respect to the lesser of
(i) 200,000 shares of Common Stock or (ii) all of the shares of Common Stock
owned by such Holder.

 

21



--------------------------------------------------------------------------------

7.4. Procedures to Determine Fair Market Value

 

(a) Not later than sixty (60) days prior to the commencement of a Put Period,
the Designated Holder, on behalf of all Holders, and RSI shall each select an
independent investment banking firm of nationally recognized expertise in the
valuation of companies comparable to the Company. The agreement pursuant to
which each such firm is retained shall require such firm to deliver to each of
the Designated Holder and RSI a valuation report setting forth its determination
of the total equity value of the Company not later than thirty (30) days prior
to the commencement of a Put Period. The total equity value shall be calculated
as of October 31, 2000 (in the case of the 2000 Put Right), October 31, 2001 (in
the case of the 2001 Put Right) or June __, 2002 (in the case of the 2002 Put
Right). If the lower valuation of the two investment banking firms so selected
by the Designated Holder and RSI is 90% or more of the higher valuation, then
the average of two valuations shall be considered the “total equity value” of
the Company for purposes of this Section 7.4. If the lower valuation is not at
least 90% of the higher valuation, then such investment banking firms shall
select a third independent investment banking firm of nationally recognized
expertise in the valuation of companies comparable to the Company, which shall
choose, not later than the commencement of a Put Period, one of the values
determined by the investment banking firms so selected by the Designated Holder
and RSI, which shall be the “total equity value” of the Company for purposes of
this Section 7.4. Any determination of the “total equity value” of the Company
in accordance with the provisions of this paragraph shall be final and binding.
The costs of the investment bankers retained in accordance with this Section 7.4
shall be borne equally by RSI and the Exercising Holders (pro rata based on the
respective number of shares sold), or, in the case of the 2000 Put Right or if
there shall be no Exercising Holders, equally by RSI and CarrAmerica. The “Fair
Market Value” of each share of Common Stock for purposes of determining the 2000
Put Price, the 2001 Put Price or the 2002 Put Price, as applicable, shall be
determined by dividing (i) the total equity value of the Company as of
October 31, 2000 (in the case of the 2000 Put Right), October 31, 2001 (in the
case of the 2001 Put Right) or June __, 2002 (in the case of the 2002 Put
Right), as determined in the manner described above, by (ii) the number of
shares of Common Stock outstanding as of October 31, 2000, October 31, 2001 or
June __, 2002, as applicable (including any securities convertible into Common
Stock calculated on a fully diluted basis). The Fair Market Value of each share
of Common Stock shall be determined without giving effect to any factor
specifically relating to the Common Stock, including, without limitation,
liquidity premiums or discounts relating to the Common Stock, minority position
or lack of voting power.

 

(b) During the 2000 Put Period, the 2001 Put Period, the 2002 Put Period and the
ten trading days ending on the 3rd business day prior to the date of the
applicable Put Right Closing (each such period, a “Measuring Period”), neither
CarrAmerica nor any of its controlled Affiliates shall, directly or indirectly,
engage in short sales of (and, during the ten trading days prior to the date of
the applicable Put Right Closing, engage in sales of), or purchase put options
on, shares of RSI common stock or securities convertible into or exchangeable
for shares of RSI common stock, or otherwise enter into or execute hedging or
arbitrage transactions on the NASDAQ Stock Market, or on any national securities
exchange on which RSI common stock is listed or with third

 

22



--------------------------------------------------------------------------------

party intermediaries with the purpose or intention, or having the effect, of
decreasing the market price of RSI common stock during each Measuring Period.

 

7.5. Indemnification of Designated Holder

 

Each Holder hereby irrevocably appoints the Designated Holder as its
representative under Section 7 hereof for purposes of determining the Fair
Market Value of the Common Stock. Each Holder hereby indemnifies the Designated
Holder for, and holds the Designated Holder harmless against, any loss,
liability, disbursements, expenses, losses, costs or cash damages (including
reasonable attorneys’ fees) incurred on the part of the Designated Holder,
arising out of or in connection with Designated Holder carrying out its duties
herein, including costs and expenses of defending the Designated Holder against
any claim of liability with respect thereto, provided that the Designated Holder
has acted in good faith.

 

8. TRANSFER RESTRICTIONS

 

8.1. RSI Right of First Offer

 

(a) Subject to Section 8.4 hereof, before any Holder shall transfer any shares
of capital stock of the Company, such Holder shall first deliver a written
notice (the “Holder Notice of Offer”) to RSI offering to sell the number of
shares proposed to be sold by such Holder to RSI (the “RSI Right of First
Offer”). The Holder Notice of Offer shall specify (i) the number and classes of
all shares of Common Stock proposed to be sold by such Holder to RSI (the
“Holder Offered Securities”), (ii) the minimum proposed cash consideration per
share that Holder desires to receive for the Holder Offered Securities (the
“Holder Offer Price”), and (iii) any other terms and conditions of the offer.
The Holder Notice of Offer shall constitute an irrevocable offer by such Holder
to sell to RSI all, but not less than all, of the Holder Offered Securities at
the Holder Offer Price, in accordance with this Section 8.

 

(b) Within thirty (30) days following its receipt of the Holder Notice of Offer,
RSI shall notify such Holder whether it intends to exercise its right to
purchase all (but not less than all) of the Holder Offered Securities (the “RSI
Notification”). A RSI Notification that indicates that RSI intends to purchase
the Holder Offered Securities shall be deemed to be an irrevocable commitment of
RSI to purchase the Holder Offered Securities. Should RSI elect to exercise the
RSI Right of First Offer, the RSI Notification shall include a subscription for
the offered shares and RSI shall purchase the Holder Offered Securities on the
date for closing specified in the Holder Notice of Offer, which date shall be no
less than thirty (30) days after the date of the RSI Notification. If RSI does
not subscribe for and purchase all of the Holder Offered Securities pursuant to
this Section 8.1(b), such Holder may thereafter sell the Holder Offered
Securities to any third party on the terms and conditions (including, but not
limited to, the number of shares of Holder Offered Securities and the Holder
Offer Price) as specified in the Holder Notice of Offer, provided, that such
sale is consummated within one hundred fifty (150) days of the date of the
Holder Notice of Offer; and provided further, that the fair market value of the

 

23



--------------------------------------------------------------------------------

price paid for such shares by a third party (which price may consist of cash,
securities, other non-cash consideration or a combination thereof) is at least
90% of the Holder Offer Price. If the price to be paid for such shares by a
third party is payable in whole or in part in consideration other than cash or
securities traded on a national securities exchange or the NASDAQ Stock Market,
and RSI objects to the Holder’s determination of the cash fair market value of
the non-cash portion of the consideration, then such determination shall be made
by (i) Goldman, Sachs & Co., (ii) Merrill Lynch & Co., if Goldman, Sachs & Co.
is unable or unwilling to make such determination, or (iii) if neither of the
foregoing firms is able or willing to deliver such valuation, such other
independent investment banking firm or other qualified appraiser mutually
agreeable to and promptly selected by the Holder and RSI, such determination
shall be final and binding on the parties. After the expiration of such 150-day
period, such Holder shall again comply with the provisions of this Section 8.1
before selling any shares of the Company.

 

8.2. Holder Right of First Offer

 

(a) Subject to Section 8.4 hereof, the second sentence of this paragraph and
provided that the Holders collectively own at least 95% of the total number of
shares of Common Stock of the Company set forth opposite the names of such
Holders on the signature page hereto (subject to future adjustment in the event
of stock splits, stock dividends and similar events), if RSI desires to
transfer, in a single transaction or a series of related transactions, a number
of shares of Common Stock of the Company not in excess of twenty percent
(20%) of the total shares of Common Stock of the Company outstanding as of such
date, RSI shall first deliver a written notice (the “RSI Notice of Offer”) to
the Designated Holder offering to sell the lesser of (i) the number of shares
proposed to be sold by RSI or (ii) 20% of the number of shares of issued and
outstanding Common Stock of the Company as of the date of the RSI Notice of
Offer, to Holders (the “Holder Right of First Offer” and, together with the RSI
Right of First Offer, the “Rights of First Offer”). Notwithstanding the
foregoing, RSI shall have the right to sell up to an aggregate of twenty-five
percent (25%) of the total number of shares of Common Stock of the Company owned
by RSI as of the date hereof (subject to future adjustment in the event of stock
splits, stock dividends and similar events) prior to the second anniversary
hereof without triggering any rights under this Section 8.2. The RSI Notice of
Offer shall specify (i) the number and classes of all shares of Common Stock
proposed to be sold by RSI to the Holders (the “RSI Offered Securities”),
(ii) the minimum proposed cash consideration per share that RSI desires to
receive for the RSI Offered Securities (the “RSI Offer Price”), and (iii) any
other terms and conditions of the offer. The RSI Notice of Offer shall
constitute an irrevocable offer by RSI to sell to the Participating Holders (as
defined below), as the case may be, all, but not less than all, of the RSI
Offered Securities at the RSI Offer Price, in accordance with this
Section 8.2(a).

 

(b) Within ten (10) days following its receipt of the RSI Notice of Offer, the
Designated Holder shall determine whether it intends to exercise its right to
purchase all (but not less than all) of the RSI Offered Securities. If the
Designated Holder elects to exercise the Holder Right of First Offer, it shall
send all of the other Holders a copy of the RSI Notice of Offer not later than
the eleventh (11th) day after the Designated Holder’s receipt thereof. If, but
only if, the Designated Holder elects to exercise the Holder Right of

 

24



--------------------------------------------------------------------------------

First Offer, each Holder shall have the right to purchase all, but not less than
all, of its “pro rata share” of the RSI Offered Securities. As used herein, a
Holder’s “pro rata share” means a fraction, the numerator of which is the number
of shares of Common Stock owned by such Holder and the denominator of which is
the number of shares of Common Stock owned by all of the Holders (including the
Designated Holder). Each Holder shall have ten (10) days to notify the
Designated Holder of the number of shares such Holder elects to purchase
pursuant to the RSI Right of First Offer. Within thirty (30) days of receipt of
the RSI Notice of Offer, the Designated Holder shall notify RSI whether the
Holders are exercising the Holder Right of First Offer (the “Designated Holder
Notification”). A Designated Holder Notification that indicates that
Participating Holders intend to purchase the RSI Offered Securities shall be
deemed to be an irrevocable commitment of such Participating Holders to purchase
the RSI Offered Securities. Should all or any portion of the Holders (the
“Participating Holders”) elect to exercise the Holder Right of First Offer, the
Designated Holder Notification shall include a subscription for the offered
shares and the Participating Holders shall purchase the Offered Securities on
the date for closing specified in the RSI Notice of Offer, which date shall be
no less than thirty (30) days after the date of the Designated Holder
Notification. If the Holders do not subscribe for and purchase all of the RSI
Offered Securities pursuant to this Section 8.2(b), RSI may thereafter sell the
RSI Offered Securities to any third party on the terms and conditions
(including, but not limited to, the number of shares of RSI Offered Securities
and the RSI Offer Price) as specified in the RSI Notice of Offer, provided, that
such sale is consummated within one hundred fifty (150) days of the date of the
RSI Notice of Offer; and provided further, that the fair market value of the
price paid for such shares by a third party (which price may consist of cash,
securities, other non-cash consideration or a combination thereof) is at least
90% of the RSI Offer Price. If the price to be paid for such shares by a third
party is payable in whole or in part in consideration other than cash or
securities traded on a national securities exchange or the NASDAQ Stock Market,
and Designated Holder objects to RSI’s determination of the cash fair market
value of the non-cash portion of the consideration, then such determination
shall be made by (i) Goldman, Sachs & Co., (ii) Merrill Lynch & Co., if Goldman,
Sachs & Co. is unable or unwilling to make such determination, or (iii) if
neither of the foregoing firms is able or willing to deliver such valuation,
such other independent investment banking firm or other qualified appraiser
mutually agreeable to and promptly selected by the Designated Holder and RSI,
such determination shall be final and binding on the parties. After the
expiration of such 150-day period, RSI shall again comply with the provisions of
this Section 8.2 before selling any shares of the Company.

 

8.3. No Obligation to Purchase

 

RSI shall not be obligated to purchase any Holder Offered Securities pursuant to
any Holder Notice of Offer in accordance with the provisions of Section 8.1 and
no Holder shall be obligated to purchase any RSI Offered Securities pursuant to
any RSI Notice of Offer in accordance with the provisions of Section 8.2.

 

25



--------------------------------------------------------------------------------

8.4. Termination of the Rights of First Offer

 

The Rights of First Offer granted pursuant to this Section 8 shall terminate
upon the closing of an IPO.

 

8.5. IPO Lock-Up

 

Each Holder hereby agrees, and will any cause any transferee who acquires shares
of Common Stock from Holder during the applicable period to agree, that, if
requested by the underwriters in connection with an IPO, such Holder (or
transferee) will agree not to sell, pledge, make any short sale of, loan, grant
any option for the purchase of any shares of Common Stock owned by it (whether
pursuant to a registration statement or otherwise) either through the agency of
a broker-dealer or the facilities of the national securities exchange on which
the Company’s shares of Common Stock are listed for a reasonable period
following the IPO, such period not to exceed ninety (90) days. If the Company
determines in good faith that it would be advantageous to the Company for any
Holder to be subject to a lock-up in accordance with the terms and conditions of
the preceding sentence for a period in excess of ninety (90) days, such Holder
shall agree to such lock-up, not to exceed an additional ninety (90) days;
provided, that (i) such Holder shall be permitted to sell as a selling
stockholder in the IPO up to fifty percent (50%) (the exact amount to be
determined by such Holder) of the shares of Common Stock held by such Holder as
of the closing date of the IPO; (ii) RSI shall acquire, at the closing of the
IPO, up to fifty percent (50%) (the exact amount to be determined by such
Holder) of the shares of Common Stock held by such Holder as of the closing date
of the IPO, either (y) for cash at the IPO price, or (z) for a number of shares
of common stock of RSI equal to (A) the value of the shares of Common Stock
proposed to be sold by such Holder (such value being deemed equal to the initial
public offering price in the IPO), divided by (B) the average closing trading
price of a share of common stock of RSI on the NASDAQ Stock Market or other
national securities exchange on which RSI’s shares are traded for the ten
(10) trading days ending on the third trading day prior to the closing date of
the IPO; provided that RSI’s common stock is then listed on the NASDAQ Stock
Market or other national securities exchange on which RSI’s shares are then
traded, and the shares to be issued to such Holder shall be eligible for
immediate sale, subject to a resale registration statement under the 1933 Act
being declared effective by the SEC; or (iii) any combination of (i) or
(ii) above which results in such Holder disposing of up to fifty percent
(50%) (the exact amount to be determined by such Holder) of its shares of Common
Stock. With respect to the proviso set forth in clause (ii) above, RSI covenants
and agrees that it will file within thirty (30) days after the closing of the
IPO and will use its best efforts to have declared effective within ninety
(90) days after the closing of the IPO a resale registration statement for the
RSI common stock issued pursuant hereto.

 

9. LEASE GUARANTEE INDEMNIFICATION

 

RSI indemnifies CarrAmerica for, and holds it harmless against, any loss,
liability, disbursements, expenses, losses, costs or cash damages (including
reasonable attorneys’ fees) arising from and after the date hereof and incurred
by, arising out of or in connection with those certain guarantees of obligations
of HQ Global and its affiliates

 

26



--------------------------------------------------------------------------------

listed on Exhibit A, including costs and expenses of defending CarrAmerica
against any claim of liability with respect thereto.

 

10. PURCHASE RIGHT AGREEMENT ANTI-DILUTION PROTECTION

 

In the event of an IPO, the Company hereby assigns to CarrAmerica, and
CarrAmerica hereby assumes, the obligation of the Company to sell 100% of the
shares of common stock required to be sold under the Purchase Right Agreement,
dated as of March 4, 1998, among the Company, Robert A. Arcoro and Joseph
Kaidanow with respect to each percentage point decrease in the Debt Ratio (as
defined in such Purchase Right Agreement) below 55% and above and including 40%.

 

11. MISCELLANEOUS

 

11.1. RSI Assurance

 

RSI unconditionally, absolutely and irrevocably guarantees and assures the due
and punctual performance and observance by the Company of all terms, covenants
and conditions of Section 4.1 of this Agreement, whether according to the
present terms hereof or pursuant to any amendment in the terms, covenants and
conditions hereof now or at any time hereafter made or granted, and regardless
of whether recovery on such liability may be or hereafter become barred by any
statute of limitations or such liability may otherwise be or become
unenforceable; provided, that, such guarantee and assurance shall be applicable
to a transaction giving rise to a violation of Section 4.1(b), 4.1(c) or 4.1(d)
only to the extent such transaction has been approved by the Board, and;
provided, further, such guarantee shall terminate on the closing date of an IPO.

 

11.2. Assignment

 

None of the parties hereto shall be permitted to assign any of their respective
rights or obligations hereunder to any third party, except that each Holder
shall be permitted to assign its rights and obligations hereunder to any other
Person in connection with a transfer of shares of Common Stock by such Holder
made in accordance with Section 8 hereof; provided, that such Person agrees to
be bound by this Agreement; and provided further, that any party hereto that is
an entity may assign its rights and obligations hereunder in connection with a
transfer of all or substantially all of its assets or a merger, consolidation or
other similar business combination transaction. Any agreement in violation
hereof shall be void ab initio and of no force or effect.

 

11.3. Entire Agreement; Amendment

 

This Agreement, including the Appendices and Exhibits hereto and other writings
referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the parties hereto with respect to the transactions contemplated
herein, and it supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein. No amendment,
modification or discharge of

 

27



--------------------------------------------------------------------------------

this Agreement shall be valid or binding unless set forth in writing and duly
executed by the Company, RSI and a Majority Consent of the Holders.

 

11.4. Waiver

 

No delay or failure on the part of any party hereto in exercising any right,
power or privilege under this Agreement or under any other instruments given in
connection with or pursuant to this Agreement shall impair any such right, power
or privilege or be construed as a waiver of any default or any acquiescence
therein. No single or partial exercise of any such right, power or privilege
shall preclude the further exercise of such right, power or privilege, or the
exercise of any other right, power or privilege. No waiver shall be valid
against any party hereto unless made in writing and signed by the party against
whom enforcement of such waiver is sought and then only to the extent expressly
specified therein.

 

11.5. Limitation on Benefit

 

It is the explicit intention of the parties hereto that no person or entity
other than the parties hereto is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto and
their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns, and the covenants, undertakings and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, the parties hereto or their respective successors,
heirs, executors, administrators, legal representatives and permitted assigns.

 

11.6. Binding Effect

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, heirs, executors,
administrators, legal representatives and permitted assigns.

 

11.7. Governing Law

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of Delaware (excluding the choice of law rules thereof).

 

28



--------------------------------------------------------------------------------

11.8. Notices

 

All notices, demands, requests, or other communications which may be or are
required to be given, served, or sent by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand-delivered, sent by
documented overnight delivery service or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or, to the extent
receipt is confirmed, transmitted by telegram, telecopy, facsimile or other
electronic transmission or telex, addressed as follows:

 

  (i) If to the Company:

 

HQ Global Holdings, Inc.,

15950 North Dallas Parkway, Suite 400

Dallas, Texas 75248

Attn.: Jill B. Louis

Facsimile No.: 972/361-8101

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher

1717 Main Street, Suite 5500

Dallas, Texas 75201

Attn.: Harlan Cohen, Esq.

Facsimile No.: 214/698-3400

 

  (ii) If to RSI:

 

FrontLine Capital Group

1350 Avenue of the Americas

New York, New York 10019

Attn.: Jason Barnett, General Counsel

Facsimile No.: 212/931-8001

 

with a copy (which shall not constitute notice) to:

 

Brown & Wood LLP

One World Trade Center

New York, New York 10048-0057

Attn.: Joseph W. Armbrust, Jr.

J. Gerard Cummins

Facsimile No.: 212/839-5599

 

  (iii) If to CarrAmerica:

 

CarrAmerica Realty Corporation

 

1700 Pennsylvania Avenue, N.W.

Washington, D.C. 20006

Attn.: Linda A. Madrid, General Counsel

Facsimile No.: 202/729-1160

 

29



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Hogan & Hartson L.L.P.

Columbia Square

555 Thirteenth Street, N.W.

Washington, D.C. 20004-1109

Attn.: J. Warren Gorrell, Jr.

           David W. Bonser

Facsimile No.: 202/637-5910

 

Notice to each Holder, other than CarrAmerica, shall be delivered to such Holder
at the address indicated on the signature page hereof.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request, or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand-delivered,
sent by documented overnight delivery service, mailed, transmitted, telecopied,
faxed, e-mailed, or telexed in the manner described above, or which shall be
delivered to a telegraph company, shall be deemed sufficiently given, served,
sent, received, or delivered for all purposes at such time as it is delivered to
the addressee (with the return receipt, the delivery receipt, or the answerback
being deemed conclusive, but not exclusive, evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.

 

11.9. Headings

 

Article and Section headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions thereof. All references
to Sections or Articles contained herein mean Sections or Articles of this
Agreement unless otherwise stated.

 

11.10. Execution in Counterparts

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be required; and it shall not be necessary that the signatures of, or on
behalf of, each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of, or on behalf of, each party appear on one or more of the
counterparts. Copies of executed counterparts transmitted by telecopy, facsimile
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 11.10; provided, that receipt of
copies of such counterparts is confirmed. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

30



--------------------------------------------------------------------------------

11.11. Interpretation; Absence of Presumption

 

(a) For the purposes hereof, (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section and paragraph references are
to the Articles, Sections and paragraphs to this Agreement unless otherwise
specified, (iii) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified, (iv) the word “or” shall not
be exclusive, and (v) provisions shall apply, when appropriate, to successive
events and transactions.

 

(b) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

 

11.12. Severability

 

Any provision hereof which is invalid or unenforceable shall be ineffective to
the extent of such invalidity or unenforceability, without affecting in any way
the remaining provisions hereof.

 

11.13. Specific Performance

 

Each of the Company, RSI and each Holder acknowledges that, in view of the
uniqueness of arrangements contemplated by this Agreement, the parties hereto
would not have an adequate remedy at law for money damages in the event that
this Agreement were not performed in accordance with its terms, and therefore
agrees that the parties hereto shall be entitled to specific enforcement of the
terms hereof in addition to any other remedy to which the parties hereto may be
entitled at law or in equity.

 

11.14. Consent to Jurisdiction

 

Each party to this Agreement: (v) agrees to commence any action, suit or
proceeding relating hereto either in a federal court located in the State of
Delaware or in a Delaware state court; (w) irrevocably submits and consents to
personal jurisdiction in any such suit; (x) agrees that any service of process,
summons, notice or document delivered by U.S. registered mail to such party’s
respective address set forth in Section 11.8 above shall be effective service of
process for any action, suit or proceeding in Delaware with respect to any
matters to which such party has submitted to jurisdiction in this Section 11.14;
(y) irrevocably and unconditionally waives any objection to the laying of venue
of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) any Delaware state court or (ii) any
federal court located in the State of Delaware; and (z) irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

 

31



--------------------------------------------------------------------------------

11.15. Litigation Costs

 

If any litigation with respect to the obligations of the parties under this
Agreement results in a final nonappealable order of a court of competent
jurisdiction that results in a final disposition of such litigation, the
prevailing party, as determined by the court ordering such disposition, shall be
entitled to reasonable attorneys’ fees as shall be determined by such court.
Contingent or other percentage compensation arrangements shall not be considered
reasonable attorneys’ fees.

 

[signature pages follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties hereto as of the day first above written.

 

FRONTLINE CAPITAL GROUP By:  

/s/ Jason Barnett

Name:

 

Jason Barnett

Title:

 

Executive Vice President

Number of Shares of Common Stock Owned of Record:
                                         

HQ GLOBAL HOLDINGS, INC. By:  

/s/ Jill B. Louis

Name:

 

Jill B. Louis

Title:

 

Vice President, Secretary, General Counsel

HOLDERS CARRAMERICA REALTY CORPORATION By:  

/s/ Karen B. Dorigan

Name:

 

Karen B. Dorigan

Title:

 

Managing Director

Number of Shares of Common Stock Owned of Record:
                                         